 
[logo1.jpg]
NAMSA
NATO MAINTENANCE AND SUPPLY AGENCY
PROCUREMENT DIVISION
L-8302 CAPELLEN LUXEMBOURG
FAX: (+352) 30634300 TEL: (+352) 3063 6138
 

 
NLSE Contract
Cover page



Contracting Officer:
  
Contract Number:
  
Effective Date:
         
Marie-Yvonne THILL
 
LZ-CYA-03
 
20 August 2008



Issued by:
 
NATO Maintenance and Supply
Agency (NAMSA)
Procurement Division
L-8302 Capellen
(G.D. of Luxembourg)
 
Issued to:
 
FAK27
CYALUME TECHNOLOGIES SA
295 rue Mayor de Montricher
ZI Les Milles - CS 40435
F - 13591 Aix en Provence
 
Attn : Nathalie Rizzo, CEO
     
NAMSA Request for Proposal:
 
SCO80041
  
Contractor’s Offer:
 
Email dated 12 Aug 08 12:25



The Contractor shall sign the two (2) originals of this contract, retain one (1)
original and return one (1) to NAMSA


There is no firm commitment from NAMSA to order any of the materiel included in
the contract
 
Authorized Signatures


Contractor
 
CYALUME TECHNOLOGIES SA
 
North Atlantic Treaty Organization
NATO Maintenance and Supply
Agency
Name and Title Date:
 
/s/ Nathalie Rizzo
Nathalie Rizzo
CEO
 
Date: 25 August 2008
 
 
***
***
Senior Procurement Officer
NATO Cooperative Logistics Programme
(LZ)
 
Date: 20 August 2008

 
*** - Confidential treatment requested. Confidential portions of this agreement
have been redacted and have been separately filed with the Commission.
 

--------------------------------------------------------------------------------


 
LZ-CYA-03
 
Prices FCA Contractor’s Facilities (Incoterms 2000)


NSN
 
Description
 
Part
Number
Offered
 
Case count
 
Unit
Price
Yr 1
   
Unit
Price
Yr 2
   
Unit
Price
Yr3
   
Unit
Price
Yr 4
   
Unit
Price
Yr 5
 
Leadtime
(days)
 
Remarks
6260010744229
 
LIGHT, CHEMILUMINESCENT, 6 INCH, GREEN, 12 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260010744229
 
LIGHT, CHEMILUMINESCENT, 6 INCH, GREEN, 12 HR
 
***
 
***
  ***      ***     
    
***      ***      ***   
 30*
 
See note
6260010744230
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 30 MINUTE
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260010744230
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 30 MINUTE
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
See note
6260011785559
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 12 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260011785559
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 12 HR
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
See note
6260011785560
 
LIGHT, CHEMILUMINESCENT, 6 INCH, BLUE, 8 HR
 
***
 
***
  ***      ***     
***
     ***      ***   
30*
 
See note
6260011785560
 
LIGHT, CHEMILUMINESCENT, 6 INCH, BLUE, 8 HR
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
See note
6260011959752
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 3 HR
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
**
6260011959752
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 3 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
**
6260011959753
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE, 12 HR
 
 
 
***
  ***      ***     
 
***      ***      ***   
30*
 
See note
6260011959753
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE, 12 HR
 
***
 
***
  ***      ***    
 
***      ***      ***   
30*
 
See note
6260011960136
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 12 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260011960136
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 12 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260012185146
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 8 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260012185146
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 8 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260012308555
 
***
 
***
 
***
  ***      ***        ***      ***      ***   
60
 
 
6260012308601
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 30 MINUTE
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
See note
6260012308601
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 30 MINUTE
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260012470363
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE 5 MIN.
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
See note
6260012470363
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE 5 MIN.
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260012470368
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 30 MINUTE
 
***
 
***
  ***      ***        ***     ***      ***   
30*
 
See note
6260012470368
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 30 MINUTE
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260012553346
 
***
 
***
 
***
  ***      ***        ***      ***      ***   
60
   
6260013961704
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 8 HR
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
**
6260013961704
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 8 HR
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
**
6260015086010
 
LIGHT, CHEMILUMINESCENT, 6 INCH, GREEN-HI, 30 MINUTE
 
***
 
***
  ***      ***        ***      ***      ***   
30*
 
See note
6260015086015
 
LIGHT, CHEMILUMINESCENT, 6 INCH, BLUE 30 MIN
 
***
 
***
  ***      ***     
    
***      ***      ***   
30*
 
See note

 
Note:
30 days for quantities <20K pcs. Add 30 days per increments of 50K pcs,
Same customer ordering different parts on same day: add quantities to calculate
lead time.


**This IR item requires an End-user statement to be dully filled in at time of
order
*** - Confidential treatment requested. Confidential portions of this agreement
have been redacted and have been separately filed with the Commission.
 

--------------------------------------------------------------------------------


 
LZ-CYA-03


Prices DDU NAMSA Capellen (Incoterms 2000)


NSN
 
Description
 
Part
Number
Offered
 
Case
count
   
Unit
Price
Yr1
   
Unit
Price
Yr 2
   
Unit
Price
Yr 3
   
Unit
Price
Yr 4
   
Unit
Price
Yr 5
   
Leadtime
(days)
 
Remarks
6260010744229
 
LIGHT, CHEMILUMINESCENT, 6 INCH, GREEN, 12 HR
 
*** 
   
***
    ***     ***      ***     ***     ***     
30*
  
See note
6260010744229
 
LIGHT, CHEMILUMINESCENT, 6 INCH, GREEN, 12 HR
 
***
   
***
    ***     ***     ***     ***     ***     
30*
 
See note
6260010744230
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***     
 30*
 
See note
6260010744230
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***     
 30*
 
See note
6260011785559
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 12 HR
 
***
   
***
    ***     ***     ***     ***     ***     
 30*
 
See note
6260011785559
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 12 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260011785560
 
LIGHT, CHEMILUMINESCENT, 6 INCH, BLUE, 8 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260011785560
 
LIGHT, CHEMILUMINESCENT, 6 INCH, BLUE, 8 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260011959752
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 3 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
**
6260011959752
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 3 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
**
6260011959753
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE, 12 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260011959753
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE, 12 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260011960136
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 12 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260011960136
 
LIGHT, CHEMILUMINESCENT, 6 INCH, YELLOW, 12 HR
 
***
   
***
    ***     ***     ***     ***    
***
   
30*
 
See note
6260012185146
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 8 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012185146
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 8 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012308555
 
***
 
***
   
***
    ***     ***     ***     ***     ***    
60
   
6260012308601
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012308601
 
LIGHT, CHEMILUMINESCENT, 6 INCH, RED, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012470363
 
LIGHT. CHEMILUMINESCENT, 6 INCH, ORANGE 5 MIN.
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012470363
 
LIGHT, CHEMILUMINESCENT, 6 INCH, ORANGE 5 MIN.
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012470368
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012470368
 
LIGHT, CHEMILUMINESCENT, 6 INCH, WHITE, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note
6260012553346
 
***
 
***
   
***
    ***     ***     ***     ***     ***    
60
   
6260013961704
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 8 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
**
6260013961704
 
LIGHT, CHEMILUMINESCENT, 6 INCH, INFRA RED, 8 HR
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
**
6260015086010
 
LIGHT, CHEMILUMINESCENT, 8 INCH, GREEN-HI, 30 MINUTE
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See notee
6260015086015
 
LIGHT, CHEMILUMINESCENT, 6 INCH, BLUE 30 MIN
 
***
   
***
    ***     ***     ***     ***     ***    
30*
 
See note



Note:
30 days for quantities <20K pcs. Add 30 days per increments of 50K pcs.
Same customer ordering different parts on same day: add quantities to calculate
lead time.
 
**This IR item requires an End-user statement to be dully filled in at time of
order
 
*** - Confidential treatment requested. Confidential portions of this agreement
have been redacted and have been separately filed with the Commission.
 

--------------------------------------------------------------------------------


 
SCOPE OF CONTRACT: Supply of Light Sticks


The Contractor represents that he operates as o an individual o a non-profit
organization x a corporation incorporated in France


The Contractor agrees to deliver all the materiel set forth in the list of items
attached to the Terms and Conditions for the consideration stated herein. The
rights and obligations of the parties to this contract shall be subject to and
governed by the Terms and Conditions and the General Provisions. To the extent
of any inconsistency between the Terms and Conditions or the General Provisions
and any specifications or other provisions which are made a part of this
contract, by reference or otherwise, the Terms and Conditions and the General
Provisions shall control. To the extent of any inconsistency between the Terms
and Conditions and the General Provisions, the Terms and Conditions shall
control.
 
20-Aug-08
Page 1 of 12

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


This contract consists of:



 
·
Terms and Conditions containing 26 Parts

 
·
NAMSA General Provisions for Fixed Price Contracts (Materiel)

 
·
Termination for Convenience of NAMSA

 
·
NAMSA Materiel Inspection and Shipping Report (MISR) NAMSA Form 194

 
·
List of items



all of which are hereby made a part of the contract and incorporated herein by
reference.



 
·
Annex 1: NLSE Digest for contractors – Version 7, 9 July 2007 for information
purpose



TERMS AND CONDITIONS


Part 1 -
Materiel to be furnished
3
Part 2 -
Requirements forecast
3
Part 3 -
Validity of Contract
3
Part 4 -
NLSE System
3
Part 5 -
Call Orders
4
Part 6 -
Ordering procedure, contractor’s liabilities
4
Part 7 -
NAMSA Liability
4
Part 8-
Prices
5
Part 9 -
Pricing Warrant
5
Part 10 -
Taxes and Duties
5
Part 11 -
Point of Delivery and Passage of Title
5
Part 12 -
Contractor Notice Regarding Late Delivery
5
Part 13 -
Invoicing and Payment
6
Part 14 -
Liquidated Damages
6
Part 15 -
Quality Assurance Requirements
7
Part 16 -
Completion and Distribution of the NAMSA Materiel Inspection Shipping Report
   
(MISR)
7
Part 17 -
Item Identification
8
Part 18 -
Marking
8
Part 19 -
Preservation, Packaging and Packing, Destination and Shipping Instructions
9
Part 20 -
Subcontracts
10
Part 21 -
Termination for Convenience of NAMSA
10
Part 22 -
Notification of Changes
10
Part 23 -
Performance of the Contractor in Time of Alert or War
11
Part 24 -
Contract Administration
11
Part 25 -
Publicity and Public Relations
11
Part 26 -
Integrity / No Bribe
12

 
20-Aug-08
Page 2 of 12

 

--------------------------------------------------------------------------------


 
Part 1 -   Materiel to be furnished


1.
The Contractor will supply to the NATO Maintenance and Supply Agency the
materiel described and priced in the attached “List of Items”.



2.
The prices include all costs in respect of identification, preservation,
packaging, packing, marking, quality assurance incurred by the Contractor.



3.
Condition of materiel must be new of current production.



Part 2 -   Requirements forecast


There is no firm commitment from NAMSA to order any of the materiel included in
the contract.


Part 3 -   Validity of Contract


1.
The contract shall be effective for the period commencing with the effective
date indicated on page one of the contract and shall be valid for a period of 3
years.



2.
NAMSA reserves the unilateral right to extend the contract for either one (1)
further period of two (2) years or two (2) further periods of one (1) year with
the issue of a Change Order to this contract three (3) months prior to its
expiration date.



Part 4 -   NLSE System


1.
This is a Contract within the NLSE (NATO Logistics Stock Exchange) System.
All Call Orders will be made through and by the NLSE system as will be Order
Progression and Financial Settlement. A brief description of the NLSE system is
provided as Annex 1: NLSE Digest for Contractors attached to this contract. This
Annex 1 is furnished to provide background information only and does not form a
part of the terms and conditions of this Contract.



2.
In order to allow the efficient use of the NLSE system, NAMSA shall provide the
Contractor, immediately after receipt of a counter-signed contract with his
login ID and password, a detailed User Manual and Training of the initial
operators, without any costs to the Contractor.

 
20-Aug-08
Page 3 of 12

 

--------------------------------------------------------------------------------


 
Part 5 -   Call Orders


1.
All items to be delivered by the Contractor under the contract shall be ordered
via the NATO Logistics Stock Exchange (NLSE) system located on the World Wide
Web at www.natolog.com.



2.
Call Orders shall be received electronically and shall set forth:

 
 
·
The materiel to be delivered

 
·
The quantities

 
·
The unit prices and total prices

 
·
The delivery dates in accordance with the list of items.

 
·
Ordering Armed Force

 
-
Remarks may include shipping instructions or contact information from the
ordering Armed Force.

 
·
Place of delivery

 
3.
The terms and conditions, as well as the fixed prices set forth herein shall
govern all Call Orders issued against this contract.



4.
No Call Order will be issued beyond the period of the contract. In case of Call
Orders which have been issued but are not completed prior to the expiration of
the contract, their processing will continue until completion, at the terms and
conditions specified herein or in the relevant Call Order(s), unless otherwise
notified by NAMSA,



Part 6 -   Ordering procedure, contractor’s liabilities


Call Orders are issued using the automated procedure set out in Annex 1: NLSE
Digest for Contractors. In addition, the following shall apply:


Liability for Claims: The contractor’s liability for any claim or any one series
of connected claims, whatsoever and howsoever arising, from any act, delay, or
omission pursuant to this Contract (including negligence), shall be limited to
an amount equal to the value of the Call Order from which the aforesaid act,
delay or omission arises. This limitation to the contractor’s liability shall
not apply in cases of willful misconduct.


Confidentiality: The Parties agree to hold all messages, transactions and data
provided through the system in confidence and not to divulge such information to
third parties


Virus Control:   Each Party shall operate at all times a virus control check for
all interchange of messages.


Part 7-    NAMSA Liability


The liability of NAMSA is limited to providing a functional electronic system
(NLSE) to facilitate the execution of the Call Orders and their financial
settlement (Part 4).
 
20-Aug-08
Page 4 of 12

 

--------------------------------------------------------------------------------


 
Part 8 -   Prices


The prices of this contract are firm fixed prices.


Part 9 -   Pricing Warrant


The Contractor warrants that the prices included in this contract are for
comparable quantities, terms and conditions equal to or less than those proposed
or that would be proposed to the Contractor’s most favored customer, including
any other international organization or NATO member state government bodies.


Part 10 - Taxes and Duties


Clause 6. “Taxes and Duties” of the NAMSA General Provisions for Fixed- Price
Contracts (Materiel) is amended as follows:


The Contractor is specifically responsible for obtaining any documentation
required to permit NAMSA and its Customers to benefit from the fiscal regime
applicable to exports.


NAMSA is specifically exempt from all duties and taxes (and this includes Value
Added Tax within the European Union). For the purchase of materiel in countries
within the European Union, NAMSA will, upon the request of the Contractor,
provide a copy of the form “Request for exemption of value added tax on the
basis of Article 15 (10) of Council Directive 77/388/CEE”. This form will be
signed and stamped by a NAMSA official for completion and processing by the
Contractor as may be required by the national authorities concerned.


Contractors should note that NAMSA has no VAT number and no VAT identification
number


Part 11 - Point of Delivery and Passage of Title


1.
The Contractor will deliver the materiel: FCA Contractor’s Facilities (Incoterms
2000), DDU NAMSA Capellen (Incoterms 2000)



2.
Title to the materiel will pass at the point of delivery. Claims based on latent
defects, fraud, gross negligence, or such gross mistakes to amount to fraud,
shall not be prejudiced thereby nor shall the guarantees applicable to the
materiel or issuance of discrepancy reports be affected by the said passage of
title or acceptance of the materiel.



Part 12 - Contractor Notice Regarding Late Delivery


In the event that the Contractor encounters difficulty in meeting the time
limits specified for any delivery, he shall immediately notify NAMSA in writing,
giving pertinent details. However, this data shall be for information only and
shall not be construed as a waiver by NAMSA of any time limit or of any rights
or remedies provided for under this contract an/or any purchase order released
against this contract.
 
20-Aug-08
Page 5 of 12

--------------------------------------------------------------------------------


 
Part 13 - Invoicing and Payment


 
1.
Invoicing is automated and shall be done in accordance with the automated NLSE
System as described in Annex 1: NLSE Digest for Contractors. All payments are
recoverable in the case of non-performance. NAMSA shall withhold payment, or
recover payments already made, in the case that the Contractor fails to complete
a Call Order to the satisfaction of NAMSA or the Armed Force. The granting of
payments shall not diminish the Contractors responsibility for completing the
work to the satisfaction of NAMSA or the Armed Force.



 
2.
Payment



 
a.
NAMSA will pay the net invoice amount and support the charges of its bank. All
other charges will be for the Contractor.

 
 
b.
The most efficient method of payment (and NAMSA’s preferred method) is by
electronic funds transfer (EFT). In order to pay the Contractor in a timely
manner, the Contractor is requested to specify the following information on the
invoice or in a separate letter to NAMSA (attention Finance Division):

 
 i.
Full name and address of banker(s)

 
ii.
Detailed bank account information as follows:

 
- 
 For EU countries: IBAN code plus BIG



 
3.
Submission of evidence of delivery



 
a.
If the Contractor ships the materiel to the final destination, the only
acceptable evidence of delivery shall be a document bearing proof of the
transportation charges paid by the Contractor.

 
 
b.
If not shipped by the Contractor, the only acceptable evidence of delivery shall
be a receipt document signed by the authorized Shipping Agent or his duly
designated representative. The receipt document must clearly indicate the
authorized Shipping Agent’s name and address, the printed name of the Shipping
Agent’s Representative and his signature for the receipt of the materiel

 
 
c.
These documents may be submitted electronically.



 
d.
Payments are normally processed within 15 days as of the date the Contractor
enters the status “Shipped” in NLSE. However if NAMSA does not received an
evidence of delivery during this 15 days period, NAMSA will have to delay the
payment until receipt of the document.

 
Part 14 - Liquidated Damages


1. 
If the Contractor fails to deliver within the time specified in any purchase
order, he shall pay NAMSA liquidated damages at the rate of 1 % for each full
week of such delay but not more than a total of 10 % of the total price of the
materiel not delivered on time.

 
20-Aug-08
Page 6 of 12

 

--------------------------------------------------------------------------------


 
2.
Without prejudice to the final decision regarding the liquidated damages, NAMSA
shall be entitled to deduct imposed liquidated damages when payment is made to
the Contractor, even in the event that claims deriving from submitted debits
have been assigned or otherwise transferred to third parties. The total of the
deductions made by NAMSA pursuant to this Part will be considered as full and
final satisfaction of all claims received out of late delivery of any item.



3.
During a period of one year after delivery and acceptance of the items, NAMSA
shall have the right to claim liquidated damages even if such right is not
reserved at the time when delivery is accepted.



4.
The liquidated damages will not apply if the Contractor’s failure to perform is
due to causes beyond his control and without his fault or negligence.



5.
Such causes may include but are not limited to: Acts of God or of the public
enemy, acts of Government in its sovereign or contractual capacity, fires,
floods, epidemics, quarantine restrictions, strikes, freight embargoes,
unusually severe weather and failure of subcontractors to perform due to such
causes.



6.
The foregoing provisions of this part apply only to delinquencies in deliveries
and do not prejudice NAMSA’s rights under the provisions of the clause entitled
“Default” of the General Provisions for Fixed Price Contracts (Materiel).



Part 15 - Quality Assurance Requirements


1.
The Contractor is responsible for maintaining effective control of the quality
of materiel. If the Contractor himself is not the manufacturer of the contracted
materiel, he shall impose these quality requirements upon his subcontractor.

 
2.
The Contractor’s authorized representative shall sign the MISR in Block 17,
certifying that the materiel delivered is in accordance with the contractual
requirements. Signature by the Contractor of the MISR in Block 17 serves the
purpose of a CERTIFICATE OF CONFORMITY.

 
Part 16 - Completion and Distribution of the NAMSA Materiel Inspection Shipping
Report (MISR)


1.    Completion.


 
a.
The MISR is printed on Form 194. The MISR is available in the internet. United
States Contractors may use DD Form 250, or a modification thereof in lieu of the
MISR.

 
 
b.
The Contractor shall complete all blocks, except blocks 22, 25, 26 and 29, which
are reserved for use by NAMSA.

 
20-Aug-08
Page 7 of 12

 

--------------------------------------------------------------------------------


 
2.
Distribution.



Four copies inside the exterior container in which materiel is packed for
shipment and four copies inserted in a waterproof envelope attached to the
outside of the exterior container. If the shipment consists of more than one
exterior container, the copies should accompany container n° 1.


3.
If the Contractor is requested to use the services of a NAMSA Shipping Agent, he
shall provide the NAMSA Shipping Agent with three (3) copies of the MISR.

 
Part 17 - Item Identification


1.
Whenever circumstances require the substitution of an item or part thereof
ordered by a purchase order under this contract, the Contractor must refer the
proposed substitute to NAMSA for approval, together with the NATO Stock Number
(if available), Part Number of the proposed substitute, and if applicable,
drawing built standard for the part number, including revision details and all
major and minor waivers and deviations incorporated.



2.
When both NATO Stock Number and Part Number identify an item, the NATO Stock
Number will govern.



Part 18 - Marking


1.
Labeling shall be done in accordance with the Unit of issue (UOI). The UOI is
reflected in the attached List of Items and will appear on the resultant Call
Order. It is imperative that the Contractor adhere to the labeling requirements
to ensure that materiel can be stored and dispensed in accordance with the UOI
(Box, Case, Each etc.). The minimum labeling requirements (per UOI) are:

 
 
a.
NSN;

 
b.
Part Number

 
c.
Quantity;

 
d.
Unit of Issue

 
e.
Contract Number

 
f.
Call Order Number

 
g.
Description.

 
h.
Shelf Life Expiry Date (if applicable)



2.
The shipping documentation and all items or tags attached thereto will bear the
following information: contract number and item number, purchase order number
and item number, NATO stock number/part number and quantity.



3.
All containers (interior and exterior) will show the contractor’ shipment
notification number.

 
20-Aug-08
Page 8 of 12

 

--------------------------------------------------------------------------------


 
Part 19 - Preservation, Packaging and Packing, Destination and Shipping
Instructions.


1.
Unless otherwise indicated in the Military Specifications of an item (if
applicable) or by special request, preservation, packaging and packing shall be
performed in accordance with the best commercial practice, and be such to assure
safe arrival at the final destination, and shall be capable to withstanding
extended storage for at least one year under normal, unheated, inside storage
conditions. Depending on the weight, volume and nature, the items should
normally be delivered on euro pallet(s) at no cost to NAMSA. The exterior
container will show the number of the contract and the purchase order and be
provided with a shipping label bearing the full shipping address as indicated in
this purchase order. It is imperative that the production serial numbers, when
assigned, be clearly marked not only on the item itself, but also on
accompanying shipping documentation and the MISR.



2.
If materiel to be supplied under this contract or any purchase order hereof
constitutes hazardous or potentially hazardous cargo, the materiel and related
shipping and commercial documentation must be processed (this includes but is
not necessarily limited to packaging, packing, marking, notices of availability,
documentation, emergency response information, etc, etc.), in accordance with
applicable national and international transportation rules and regulations
pertaining to hazardous or potentially hazardous cargo. A Materiel Safety Data
Sheet (MSDS) must accompany each exterior container (one copy attached outside
and one copy inside). One copy of the MSDS must also be enclosed with the
Dangerous Goods declaration. The Contractor shall be liable for any loss or
damage that might occur arising from an incident or accident due to the absence
of a correctly completed MSDS.



Depending on the type of materiel and mode of transport to be engaged the
following are some examples of documentary requirements: Shippers Declaration
for Dangerous Goods; Dangerous Goods Transport Document; Materiel Safety Data
Sheet; Dangerous Goods Declaration; Transport Emergency Card (TREM Card) -
European Road Transport, etc.


The following are examples of the various regulations in force: International
Air Transport Association (IATA) Regulations; International Maritime Dangerous
Goods Code (IMDG); International Regulations concerning rail transport (Europe);
Accord Europeen relatif au transport international des merchandises dangereuses
par route (Europe); Transportation of Dangerous Goods Regulations (Canada).


3.
Shipping notification



 
·
When the materiel is ready for shipment, the Contractor shall make the READY FOR
SHIPMENT status change in the NLSE system. The Contractor shall contact the
ordering Armed Force to provide the relevant shipping information and receive
shipment instructions



4.
Shipping instructions



 
·
When the materiel is shipped, the Contractor shall make the SHIPMENT status
change in the NLSE system. This status change will trigger the automatic payment
mechanism of the NLSE system – see Annex1: NLSE Digest for Contractors for
further Information

 
20-Aug-08
Page 9 of 12

 

--------------------------------------------------------------------------------


 
Part 20 - Subcontracts


1.
The Contractor is solely responsible for the performance of the contract. No
consent or approval by NAMSA of any sub-contract or any provisions thereof shall
be construed to be a determination of the acceptability of any sub-contract
price or of any amount paid under any sub-contract or to relieve the Contractor
of any responsibility for performing the contract in accordance with its terms
and conditions, unless such approval or consent specifically provides otherwise.



2.
The Contractor shall not enter into any sub-contract with firms located outside
NATO countries or having their legal residence outside NATO countries without
the written approval of NAMSA - Contracting Officer. Only in exceptional cases
would NAMSA consider such approval.



3.
In order to ensure NAMSA’s rights under this contract the Contractor shall flow
down the relevant requirements. i.e. those for which the Contractor has an
obligation towards NAMSA to any subcontract he will conclude.



4.
Paragraphs 2 and 3 above are critical elements in the performance under this
contract.



Part 21 - Termination for Convenience of NAMSA


The provisions applicable to “Termination for Convenience of NAMSA” are
available in the Internet.


Part 22 - Notification of Changes


1.
If at any time during the performance of the contract, the Contractor considers
that he has been directed to change or deviate from, in any way, the terms and
conditions and/or the scope of this contract, he shall notify the contracting
officer immediately. This notification shall as a minimum contain a cost
breakdown of the additional costs to be incurred by the Contractor if he would
implement the change/deviation and the related impacts on the terms and
conditions. This information must be provided to such level of detail to allow
the contracting officer to provide a comprehensive response within 14 days after
receipt of the notification from the Contractor.



2.
Following the submission of this notification, the Contractor shall diligently
continue performance of the contract to the maximum extent possible in
accordance with its terms and conditions as originally agreed.



3.
NAMSA shall not bear any responsibility for work performed by the Contractor
outside the contract scope and NAMSA shall not compensate the Contractor in
either time or money for such work not specifically authorized or requested by
the contracting officer in writing and subsequently included in the contract
through a Supplemental Agreement.

 
20-Aug-08
Page 10 of 12

 

--------------------------------------------------------------------------------


 
4. 
Consequently, the Contractor cannot claim additional money and/or time for work
performed during the performance of the purchase order, which has not been
identified as part of the scope of this contract.



Part 23 - Performance of the Contractor in Time of Alert or War


The Contractor warrants that on the basis of information available to him, he is
not aware of any national law or regulation, or any circumstances that might
prevent him from fulfilling his obligations under this contract in time of alert
or war.


Part 24 - Contract Administration


By the Contractor:


The names of the officials designated by the Contractor to administer this
contract are:
 
Contractual matters
 
Company name:
Cyalume Technologies SA
Address:
295 Rue Mayor de Montricher
 
Z.I. Les Milles - CS 40435
 
F-13591 AIX EN PROVENCE-
Attn:
Nathalie RIZZO, CEO
Phone:
+33 442 371 783
Fax:
+33 442 371 799
email:
nrizzo@cyalume.com
Web site:
www.cyalume.com



By NAMSA:


All correspondence and communications pertaining to contract administration
shall be sent to the following:


NATO MAINTENANCE AND SUPPLY AGENCY (NAMSA)
L-8302 CAPELLEN, LUXEMBOURG

Attn:
***
Phone:
***
Fax:
***
email:
***



Deliveries of materiel to NAMSA installations on Friday afternoon, weekends and
national holidays cannot be accepted without prior agreement.


Part 25 - Publicity and Public Relations


The Contractor shall not make any press release or public statement concerning
this contract without the prior written approval of NAMSA.
 
*** - Confidential treatment requested. Confidential portions of this agreement
have been redacted and have been separately filed with the Commission.
 
20-Aug-08
Page 11 of 12

 
 
 

--------------------------------------------------------------------------------

 

Part 26 - Integrity / No Bribe


1.
NAMSA draws the contractors’ attention to the fact that it is strictly forbidden
to offer gifts or other advantages to Agency staff members. This also includes
any so-called end-of-year gifts, which cannot be considered to be advertising
presents.



2.
If the Agency establishes that this ban has been disregarded, NAMSA may
terminate this contract at no cost to NAMSA and your firm may be removed from
the Agency’s source file after the Agency has informed the relevant national
authorities.

 
20-Aug-08
Page 12 of 12

 
 
 

--------------------------------------------------------------------------------

 
